NIX, Presiding Judge:
MEMORANDUM OPINION
Plaintiff in Error, Margaret Abbott plead guilty to the crime .of Sale of Intoxicating Liquors to Minors, case #1694, in the District Court of Woodward County and received a sentence of Two Years in the penitentiary to run concurrent with #1693 and #1698.
Since the facts of this case are identical with the companion case, and the rule of law identical; we will simply refer to said companion case, Abbott v. State, Okl.Cr., 429 P.2d 528, handed down this date; and find that the judgment and sentence should he affirmed, and the attempted appeal dismissed.
BUSSEY and BRETT, JJ., concur.